Exhibit 10.39

CYTOKINETICS, INCORPORATED

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this “Agreement”) is made and entered into
by and between             (“Executive”) and Cytokinetics, Incorporated, a
Delaware corporation (the “Company”), effective as of             (the
“Effective Date”).

BACKGROUND

A. It is expected that the Company from time to time will consider a possible
acquisition by another company or other change of control. The Board of
Directors of the Company (the “Board”) recognizes that such consideration can be
a distraction to Executive and can cause Executive to consider alternative
employment opportunities. The Board has determined that it is in the Company’s
and its stockholders’ best interests to assure that the Company will have the
continued dedication and objectivity of Executive, notwithstanding the
possibility, threat or occurrence of a change of control of the Company.

B. The Board believes that it is in the Company’s and its stockholders’ best
interests to provide Executive with an incentive to continue his or her
employment and to motivate Executive to maximize the value of the Company upon a
change of control for the benefit of its stockholders.

C. The Board believes that it is in the Company’s and its stockholders’ best
interests to provide Executive with certain severance benefits upon Executive’s
termination of employment following a change of control. These benefits will
provide Executive with enhanced financial security and incentive and
encouragement to remain with the Company notwithstanding a possible change of
control.

AGREEMENT

The parties hereby agree as follows:

1. Definition of Terms. The following capitalized terms referred to in this
Agreement will have the following meanings:

(a) “Arbitration Agreement” means the Arbitration Agreement by and between the
Company and Executive, as may be amended from time to time, and any successor
agreement thereto.

(b) “Benefit Plans” means plans, policies or arrangements that the Company
sponsors (or participates in) and that immediately prior to Executive’s
termination of employment provide Executive and/or Executive’s eligible
dependents with medical, dental,



--------------------------------------------------------------------------------

and/or vision benefits. Benefit Plans do not include any other type of benefit
(including, but not by way of limitation, disability, life insurance or
retirement benefits). A requirement that the Company provide Executive and
Executive’s eligible dependents with coverage under the Benefit Plans will not
be satisfied unless the coverage is no less favorable, taken as a whole, than
that provided to other Officers at the same time during the period Executive is
entitled to receive severance pursuant to this Agreement.

(c) “Cause” means any of the following:

(i) Executive’s failure to substantially perform Executive’s duties with the
Company (other than due to Executive’s incapacity as a result of physical or
mental illness for a period not to exceed 90 days);

(ii) Executive’s engaging in conduct which is materially injurious to the
Company, its business or reputation, or which constitutes gross misconduct;

(iii) Executive’s material breach of this Agreement, the Invention Agreement or
any other agreements between Executive and the Company;

(iv) Executive’s material breach, or act or omission in material contravention
of, the Company’s policies adopted by the Board or any committee thereof,
including, without limitation, the Company’s Code of Ethics, Insider Trading
Compliance Program, Disclosure Process and Procedures and Corporate Governance
Guidelines;

(v) Executive’s conviction for or admission or plea of no contest with respect
to a felony; or

(vi) Executive’s act of fraud against the Company, misappropriation of material
property belonging to the Company, or act of violence against an officer,
director, employee, contractor, agent or representative of the Company;

provided, however, that if any of the foregoing events in (i), (iii) or (iv) are
reasonably capable of being cured, such event will only be deemed to be “Cause”
if the Company has provided written notice to Executive describing the nature of
such event, and Executive fails to cure such event to the Company’s reasonable
satisfaction within thirty (30) days of his or her receipt of such notice.

(d) “Change of Control” means the occurrence of any of the following:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

(ii) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either



--------------------------------------------------------------------------------

by remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;

(iii) The consummation of the sale, lease or other disposition by the Company of
all or substantially all the Company’s assets; or

(iv) Any action or event occurring within a two-year period, as a result of
which fewer than a majority of the directors of the Company are Incumbent
Directors. “Incumbent Director” means a director of the Board who either (A) is
a director of the Board as of the Effective Date, or (B) is elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of those directors whose election or nomination did not occur in
connection with any transaction described in subsection (d)(i), (d)(ii) or
(d)(iii) above.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Disability” means that Executive has been unable to perform his or her
Company duties as the result of his or her incapacity due to physical or mental
illness, and such inability, at least twenty-six (26) weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and reasonably acceptable to Executive or
Executive’s legal representative. Termination resulting from Disability may only
be effected after at least thirty (30) days’ written notice by the Company of
its intention to terminate Executive’s employment. If Executive resumes the
performance of substantially all of his or her duties hereunder before the
termination of his or her employment becomes effective, the notice of intent to
terminate will automatically be deemed to have been revoked.

(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(h) “Good Reason” means the occurrence of any one or more of the following
conditions, unless agreed to by Executive in writing or as set forth below:

 

  (i) A material diminution in the Executive’s base compensation;

 

  (ii) A material diminution in the Executive’s authority, duties or
responsibilities;

 

  (iii) A material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Executive is required to report, e.g., a requirement
that the Executive report to a corporate officer or employee instead of
reporting directly to the board of directors of a corporation (or similar
governing body with respect to an entity other than a corporation);

 

  (iv) A material diminution in the budget over which the Executive retains
authority prior to such change;

 

  (v)

A material change in the geographic location at which the Executive must perform
the services (i.e., the relocation of



--------------------------------------------------------------------------------

  Executive’s place of employment to a location that increases Executive’s
one-way commute by more than 50 miles from the Company’s office location at the
time of the Change of Control); or

 

  (vi) Any other action or inaction that constitutes a material breach by the
Company or a successor entity of this Agreement;

provided that, to establish “Good Reason,” (A) Executive must give written
notice of the occurrence of the applicable event to the Company within ninety
(90) days after the initial existence of the condition; (B) the Company does not
reasonably cure the event within thirty (30) days from the Company’s receipt of
such notice; and (C) Executive resigns for Good Reason and his or her Separation
from Service occurs within forty-five (45) days after the end of the notice
period.

(i) “Invention Agreement” means the Proprietary Information and Invention
Assignment Agreement by and between the Company and Executive, as may be amended
from time to time, and any successor agreement thereto.

(j) “Officer” means an “officer” of the Company, as defined in Rule 16a-1(f)
under the Exchange Act.

(k) “Section 409A” means Section 409A of the Code and the final regulations and
any guidance promulgated thereunder.

(l) “Section 409A Limit” means the limit necessary for compliance with Treasury
Regulation 1.409A-1(b)(9)(iii), which, as of the date hereof, is two (2) times
the lesser of: (i) Executive’s annualized compensation based upon the annual
rate of pay paid to Executive during the Company’s taxable year preceding the
Company’s taxable year of Executive’s termination of employment as determined
under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue
Service guidance issued with respect thereto; and (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year in which Executive’s employment is terminated.

(m) “Separation from Service” means a “separation from service” within the
meaning of Treasury Regulation 1.409A-1(h), without regard to any alternative
definition thereunder.

(n) “Treasury Regulations” means Title 26 of the U.S. Code of Federal
Regulations.

2. Term of Agreement. This Agreement will terminate upon the date that all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.

3. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.
If Executive’s employment terminates for any reason, including (without
limitation) any termination prior to a Change of Control, Executive will not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement or by law.



--------------------------------------------------------------------------------

4. Duties and Scope of Employment.

(a) Positions and Duties. As of the Effective Date, Executive will serve as
                                        of the Company. Executive will render
such business and professional services in the performance of his or her duties,
consistent with Executive’s position within the Company, as will reasonably be
assigned to him or her by the Board.

(b) Obligations. While Executive is employed by the Company, Executive will
(i) perform his or her duties faithfully and to the best of his or her ability
and will devote his or her full business efforts and time to the Company, and
(ii) not engage in any other employment, occupation or consulting activity for
any material direct or indirect remuneration without the Board’s prior approval.

5. Compensation.

(a) Base Salary. While Executive is employed by the Company, the Company will
pay Executive an annual salary as determined in the discretion of the Board or
any committee thereof. The base salary will be paid periodically in accordance
with the Company’s normal payroll practices and will be subject to the usual,
required withholding. Executive’s salary will be subject to review and
adjustments will be made based upon the Company’s normal performance review
practices.

(b) Performance Bonus. Executive will be eligible to receive an annual bonus and
other bonuses, less applicable withholding taxes, as determined by the Board or
any committee thereof in the Board’s or such committee’s sole discretion. Any
earned bonus is payable no later than March 15th of the year following the year
in which it is no longer subject to a substantial risk of forfeiture.

(c) Equity Compensation. Executive will be eligible to receive stock option
grants, and other equity compensation awards, as determined by the Board or any
committee thereof in the Board’s or such committee’s sole discretion.

6. Employee Benefits. While Executive is an employee of the Company, Executive
will be entitled to participate in the Benefit Plans currently and hereafter
maintained by the Company of general applicability to other Officers, subject to
any eligibility or other terms of such Benefit Plans. The Company reserves the
right to cancel or change the Benefit Plans it offers to its employees at any
time.

7. Vacation. Executive will be entitled to vacation in accordance with the
Company’s vacation policy, with the timing and duration of specific vacations
mutually and reasonably agreed to by the parties hereto.

8. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties as an employee of the
Company, in accordance with the Company’s expense reimbursement policy as in
effect from time to time.



--------------------------------------------------------------------------------

9. Severance Benefits.

(a) Involuntary Termination Following a Change of Control. If on or within
eighteen (18) months following a Change of Control:

 

  (X) (i) Executive terminates his or her employment with the Company (or any
parent or subsidiary of the Company) for Good Reason, or

 

  (ii) the Company (or any parent or subsidiary of the Company) terminates
Executive’s employment for other than Cause (and other than as a result of
Executive’s death or Disability);

 

  (Y) Executive delivers to the Company an effective, general release of all
claims in favor of the Company, in a form reasonably acceptable to the Company,
which release is effective not later than fifty-two (52) days following the date
of Executive’s Separation from Service; and

 

  (Z) provided that Executive’s termination constitutes a Separation from
Service;

then Executive will receive the following severance from the Company (the
“Severance Benefits”):

(i) Severance Payment. Executive will be entitled to (A) receive continuing
payments of severance pay (less applicable withholding taxes) at a rate equal to
Executive’s base salary rate, as then in effect (but ignoring any reduction in
base salary rate that forms the basis for Good Reason), for a period of eighteen
(18) months following Executive’s Separation from Service; and (B) a lump-sum
payment on the fifty-third (53rd) day following the Separation from Service
equal to 100% of Executive’s target annual bonus as of the date of such
termination.

(ii) Equity Awards. All of Executive’s then-outstanding equity awards,
including, without limitation, stock options, restricted stock awards and
restricted stock unit awards, will immediately vest on the date of the
Separation from Service and, if applicable, become exercisable, as to 100% of
such award.

(iii) Continued Employee Benefits. If Executive is participating in the
Company’s Benefit Plans at the time of his or her Separation from Service and
Executive timely elects continued coverage under Title X of the Consolidated
Budget Reconciliation Act of 1985, as amended (“COBRA”), Executive will receive
Company-paid coverage for Executive and Executive’s eligible dependents under
the Company’s Benefit Plans from the date of Executive’s Separation from Service
until the earliest of (A) eighteen (18) months following Executive’s Separation
from Service, (B) the expiration of Executive’s eligibility for the continuation
coverage under COBRA, or (C) such time as Executive secures employment with
benefits substantially similar, taken as a whole, to those provided under the
COBRA coverage at that time (the period from the date of Executive’s Separation
from Service through the earliest of (A) through (C), the “COBRA Payment
Period”). Notwithstanding the foregoing, if at any time the



--------------------------------------------------------------------------------

Company determines, in its sole discretion, that the payment of the COBRA
premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Code or any statute or regulation of similar effect
(including, without limitation, the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing the COBRA premiums, the Company will instead pay Executive,
on the first day of each month of the remainder of the COBRA Payment Period, a
fully taxable cash payment equal to the COBRA premiums for that month, subject
to applicable tax withholdings and deductions. If Executive becomes eligible for
coverage under another employer’s group health plan or otherwise ceases to be
eligible for COBRA during the Severance Period, Executive must immediately
notify the Company of such event, and all payments and obligations under this
Section will cease.

(b) Timing of Severance Payments.

(i) General. No Severance Benefits shall be paid or provided until the release
described in Section 9(a)(Y) becomes effective. Any Severance Benefits to which
Executive otherwise would have been entitled under Section 9(a) during the
fifty-two (52) day period referred to in Section 9(a)(Y) shall be paid or
provided, as applicable, by the Company to Executive in full arrears on the
fifty-third (53rd) day following Executive’s Separation from Service in
accordance with Section 409A. Any other Severance Benefits will be paid or
provided, as applicable, by the Company to the Executive in accordance with
normal payroll policies as provided in Section 9(a). If Executive should die
before all amounts have been paid, such unpaid amounts will be paid in a
lump-sum payment to Executive’s designated beneficiary, if living, or otherwise
to the personal representative of Executive’s estate.

(ii) Section 409A.

(A) Amounts paid under this Agreement are intended to satisfy the requirements
of the “short-term deferral” rule set forth in Treasury Regulation
1.409A-1(b)(4) of the Treasury Regulations to the greatest extent possible, and
to the extent not so exempt, such amounts are intended to be exempt under
Treasury Regulation 1.409A-1(b)(9).

(B) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), and if any of the severance
payable to Executive pursuant to this Agreement, together with any other
severance payments or separation benefits, are considered “deferred
compensation” under Section 409A (together, the “Deferred Compensation
Separation Benefits”), any such Deferred Compensation Separation Benefits that
would otherwise be payable within the first six (6) months following Executive’s
termination of employment will not be paid as scheduled, and will instead become
payable on the first payroll date that occurs on or after the date six
(6) months and one (1) day following the date of Executive’s Separation from
Service. All subsequent Deferred Compensation Separation Benefits, if any, will
be payable thereafter in accordance with the original payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following his or her Separation from Service but
prior to the six (6) month anniversary of his or her termination, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of



--------------------------------------------------------------------------------

Executive’s death and all other Deferred Compensation Separation Benefits will
be payable thereafter in accordance with the original payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

(C) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply.

(c) Voluntary Resignation; Termination for Cause. If Executive’s employment
terminates within eighteen (18) months following a Change of Control
(i) voluntarily by Executive other than for Good Reason or (ii) for Cause by the
Company, then Executive will not be entitled to receive severance or other
benefits, except for those as may then be established under the Company’s then
existing severance plans and Benefits Plans or pursuant to other written
agreements with the Company.

(d) Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
his or her death, then Executive will not be entitled to receive severance or
other benefits, except for those as may then be established under the Company’s
then existing written severance and Benefits Plans or pursuant to other written
agreements with the Company.

(e) Termination Apart from Change of Control. If Executive’s employment
terminates for any reason, either prior to the occurrence of a Change of Control
or after the eighteen (18) month period following a Change of Control, then
Executive will be entitled to receive severance and any other benefits only as
may then be established under the Company’s existing written severance plans and
Benefits Plans, if any, or pursuant to any other written agreements with the
Company.

(f) Exclusive Remedy. If Executive’s employment terminates within eighteen
(18) months following a Change of Control, the provisions of this Section 9 are
intended to be and are exclusive and in lieu of any other rights or remedies to
which Executive or the Company may otherwise be entitled, whether at law, tort
or contract, in equity, or under this Agreement. Executive will be entitled to
no benefits, compensation or other payments or rights upon termination of
employment following a Change of Control other than those benefits expressly set
forth in this Section 9.

10. Conditional Nature of Severance Payments.

(a) Invention Agreement. If Executive is in material breach of the Invention
Agreement, including, without limitation, Executive’s obligations of
confidentiality and of non-solicitation contained in the Invention Agreement,
then upon such breach by Executive: (i) Executive will refund to the Company all
cash paid to Executive pursuant to Section 9 of this Agreement; and (ii) all
severance benefits pursuant to this Agreement will immediately cease.

(b) Non-Competition. Executive acknowledges that the nature of the Company’s
business is such that if Executive were to become employed by, or substantially



--------------------------------------------------------------------------------

involved in, the business of a competitor of the Company during the eighteen
(18) months following the termination of Executive’s employment, it would be
very difficult for Executive not to rely on or use the Company’s trade secrets
and confidential information. Accordingly, to avoid the inevitable disclosure of
the Company’s trade secrets and confidential information, Executive agrees and
acknowledges that Executive’s right to receive the severance payments set forth
in this Agreement (to the extent Executive is otherwise entitled to such
payments and to the extent permitted by law) will be conditioned upon Executive
not directly or indirectly engaging in (whether as an employee, consultant,
agent, proprietor, principal, partner, stockholder, corporate officer, director
or otherwise), nor having any ownership interest in or participating in the
financing, operation, management or control of, any person, firm, corporation or
business that directly competes with the Company or is a customer of the Company
during such 18-month period. Notwithstanding the foregoing, Executive may own,
directly or indirectly, up to 2% of the capital stock of a company that directly
competes with the Company, provided such capital stock is traded on a national
securities exchange or through the automated quotation system of a registered
securities association. Upon any breach of this Section and to the extent
permitted by law, (i) Executive will refund to the Company all cash paid to
Executive pursuant to Section 9 of this Agreement; and (ii) all severance
payments pursuant to this Agreement will immediately cease.

11. Limitation on Payments. If the severance, payments and other benefits
provided for in this Agreement or otherwise payable to Executive (a “Payment”)
would (i) constitute “parachute payments” within the meaning of Section 280G of
the Code, and (ii) but for this Section 11, would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then Executive’s
severance benefits will be equal to the Reduced Amount. The “Reduced Amount”
will be either:

(a) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax, or

(b) the largest portion, up to and including the total, of the Payment,
whichever amount ((a) or (b)), after taking into account all applicable federal,
state, provincial, foreign, and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greatest economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.

If a reduction in payments or benefits constituting “parachute payments” is
necessary so that the Payment equals the Reduced Amount, reduction will occur in
the following order: (1) reduction of cash payments; (2) cancellation of
accelerated vesting of stock awards other than stock options; (3) cancellation
of accelerated vesting of stock options; and (4) reduction of other benefits
paid to Executive. Within any such category of Payments (that is, (1), (2),
(3) or (4)), a reduction will occur first with respect to amounts that are not
“deferred compensation” within the meaning of Section 409A of the Code and then
with respect to amounts that are. In the event that acceleration of vesting of
stock award compensation is to be reduced, the acceleration of vesting will be
cancelled in the reverse order of the date of grant of Executive’s applicable
type of stock award (i.e., earliest granted stock awards are cancelled last).



--------------------------------------------------------------------------------

12. Invention and Arbitration Agreements. Executive agrees and acknowledges that
the Invention Agreement and the Arbitration Agreement will continue in full
force and effect and Executive agrees to abide by the terms thereof.

13. Successors.

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations and rights under this Agreement and agree expressly
to perform the obligations under this Agreement in the same manner and to the
same extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” will include any successor to the Company’s business and/or assets
that executes and delivers an agreement setting forth the assumption described
above or that becomes bound by this Agreement by operation of law.

(b) Executive’s Successors. This Agreement and all rights of Executive hereunder
will inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

14. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of its Chief Executive Officer (or, if Executive holds
the position of Chief Executive Officer, then to the Company’s General Counsel).

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 14(a). Such notice will indicate the specific
termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the giving of such
notice).

15. Miscellaneous Provisions.

(a) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor, except as otherwise
contemplated in this Agreement, will any such payment be reduced by any earnings
that Executive may receive from any other source.

(b) Waiver and Modification. No provision of this Agreement will be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in



--------------------------------------------------------------------------------

writing and signed by Executive and by an authorized officer of the Company
(other than Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
will be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d) Entire Agreement. This Agreement, the Invention Agreement and the
Arbitration Agreement constitute the entire agreement of the parties hereto with
respect to their respective subject matter, and supersede in their entirety all
prior representations, understandings, undertakings or agreements (whether oral
or written and whether expressed or implied) of the parties with respect to such
subject matter.

(e) Choice of Law. The laws of the State of California (without reference to its
choice of laws provisions that would lead to the application of the laws of
another State) will govern the validity, interpretation, construction and
performance of, and any disputes in connection with, this Agreement.

(f) Severability. If any provisions herein are found to be unenforceable on the
grounds that they conflict with applicable laws, the parties intend that such
provisions be replaced, reformed or narrowed so that their original business
purpose can be accomplished to the extent permitted by law, and that the
remaining provisions will not in any way be affected or impaired thereby.

(g) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(h) Advice of Counsel; Understanding of Obligations. Each party acknowledges
that, in executing this Agreement, such party has had the opportunity to seek
the advice of independent legal counsel. This Agreement will not be construed
against any party by reason of the drafting or preparation hereof. Executive
represents that he or she has read and understood all of his or her obligations
under this Agreement, the Invention Agreement and the Arbitration Agreement, and
hereby confirms the reasonableness of the duration, scope and geographic
coverage of such obligations.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

[The remainder of this page is intentionally left blank. The signature page
follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below, to be effective as of the Effective Date.

 

COMPANY   CYTOKINETICS, INCORPORATED   By:  

 

  Name:  

 

  Title:  

 

EXECUTIVE   By:  

 

  Name:  

 

  Title:  

 